


Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
23rd day of February, 2010, (the “Effective Date”) by and between Flint Telecom
Group. Inc, a Nevada corporation (the “Company”), and Bernard A. Fried, whose
residence address is 13408 Ballentine Street, Overland Park, Kansas 66213 (the
“Executive”).
 
The Company wishes to employ the Executive and the Executive wishes to enter
into the employee of the Company as President, Chief Operating Officer, and
Board Member of the Company.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:
 
1.      Employment.
 
1.1      Employment and Term.  The Company shall employ the Executive and the
Executive shall continue to serve the Company, on the terms and conditions set
forth herein, for the period (the “Term”) from the Effective Date and expiring
on the second anniversary of the Effective Date, unless sooner terminated as
hereinafter set forth. The Agreement will automatically renew for subsequent six
month period(s), unless terminated at least 60 days prior to the expiration of
the applicable six month period.
 
1.2      Duties of Executive.  The Executive shall serve as President and Chief
Operating Officer of the Company and shall perform the duties of an executive
commensurate with such position, shall diligently perform all services as may be
assigned to him by the Company’s Board of Directors.  The Executive shall devote
his working time and attention to the business and affairs of the Company,
directing the operations and business development functions of the company by
performing the following duties personally or through subordinate
supervisors:  establishing, recommending or making decisions on all aspects of
the business. The Executive shall report to the Company’s CEO. The Company
agrees that Executive is not required to relocate from Overland Park, Kansas.
The Company further agrees that Executive may have other non-competitive
business interests.
 
1.3      The Company.  As used herein the term the “Company” shall be deemed to
include any and all present and future subsidiaries, divisions and affiliates of
the Company.
 
2.      Compensation.
 
2.1      Base Salary.  During the term, the Executive shall receive a base
salary of $15,500.00 per month, paid monthly. The Board of Directors may also
pay cash, stock or stock option bonuses based on performance if the Company has
achieved the goals set by the Board.
 
2.2      Equity.  Upon the execution of this Agreement, the Company will issue
to the Executive six million (6,000,000) shares of restricted common stock of
the Company, vesting over a period of four years, such that ¼ of the shares
shall vest at the first annual anniversary of
 

 
 

--------------------------------------------------------------------------------

 

the Effective Date, and quarterly thereafter so that 100% of the shares shall be
fully vested at the Executive’s four year anniversary with the Company.
 
3.      Expense Reimbursement and Other Benefits.
 
3.1      Expense Reimbursement.  During the Term, upon the submission of
supporting documentation by the Executive, and in accordance with Company
policies for its executives, the Company shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including expenses for travel, auto and
entertainment.
 
3.2      Vacation.  Executive shall be entitled to four weeks of paid vacation
during each calendar year, taking into consideration the business needs of the
Company.
 
3.3      D&O Insurance. The Company agrees to provide Executive with D&O
insurance in a suitable amount agreeable to Executive and the Company will be
responsible for maintaining and continuing this coverage throughout the term of
Executive’s employment.
 
4.      Termination for Cause.  Notwithstanding anything contained in this
Agreement to the contrary, the Company may terminate this Agreement for
Cause.  As used in this Agreement “Cause” shall mean (i) an act of fraud,
embezzlement or theft of funds or property of the Company or any of its
clients/customers; (ii) any intentional wrongful disclosure of proprietary
information or trade secrets of the Company or its affiliates or any intentional
form of self-dealing detrimental to the Interests of the Company; (iii) the
habitual and debilitating use of alcohol or drugs; (iv) continued failure to
comply with the reasonable written directives of the Board of Directors;
insubordination or abandonment of position (after written notice and a
reasonable opportunity to cure); or (v) failure to comply in any material
respect with the terms of this Agreement (after written notice and a reasonable
opportunity to cure).  Upon any termination pursuant to this Section (4) the
Company shall pay to the Executive any unpaid Base Salary at the rate then in
effect accrued through the effective date of termination specified in such
notice.  Except as provided above, the Company shall have no further liability
hereunder other than for reimbursement for reasonable business expenses incurred
prior to the date of termination outlined in Sections 3.1.
 
4.1      Termination Without Cause.  The Company may terminate this Agreement
without cause at any time by giving Executive sixty (60) day prior written
notice of its desire to terminate. In the event the Company elects to terminate
the Agreement pursuant to this Section 4.1, the Company shall have no further
liability hereunder other than for the payment to Executive on the termination
date of any unpaid Base Salary through the termination date and reimbursement of
reasonable business expenses incurred prior to the termination date. The
Executive shall not disclose any Company “Confidential Information” (as defined
within Section 7), to any third party.
 
5.      Resignation by Executive.  The Executive upon delivery of notice may
terminate this Agreement therefore upon not less than 60 days prior notice of
such termination.  Upon receipt of such notice, the Company may, in its sole
discretion, release the Executive of his duties and his employment hereunder
prior to the expiration of the 60 day notice period.  Notwithstanding anything
contained in this Agreement to the contrary, in the event of a termination by
the
 

 
 

--------------------------------------------------------------------------------

 

Executive pursuant to this Section 5, the Company shall have no further
liability hereunder other than for reimbursement for reasonable business
expenses incurred prior to the date of termination outlined in Sections 3.1.
 
5.1      Disability.  Notwithstanding anything contained in this Agreement to
the contrary, the Company, by 30 days written notice to the Executive shall at
all times have the right to terminate this Agreement, and the Executive’s
employment hereunder, if the Executive shall, as the result of mental or
physical incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than 60 days in any 12
month period.  Upon the termination pursuant to this Section, the Company shall
have no further liability hereunder other than for reimbursement for reasonable
business expenses, incurred prior to the date of termination, subject, however
to the provisions of Section 3.1.
 
5.2      Changes in Control.  For the purposes of this Agreement, a “Change of
Control” shall be deemed to have taken place if : (i) any person, including a
“group” as defined in Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, becomes the owner of beneficial owner of Company securities, after
the date of this Agreement, having 50% or more of the combined voting power of
the then outstanding securities of the Company that may be cast for the election
of directors of the Company or (ii) the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
Board of Directors of the Company.
 
(a)      The Company and Executive hereby agree that, if Executive is affiliated
with the Company on the date on which a Change of Control occurs, (the “Change
of Control Date”), and this Agreement is in full force and effect, the Company
(or, if Executive is affiliated with a subsidiary, the subsidiary) will continue
to retain Executive and Executive will remain affiliated with the Company (or
subsidiary), subject to the terms and conditions of this Agreement,  for the
period commencing on the Change of Control Date and ending on the expiration
date of this Agreement (which date shall then become the “Change of Control
Termination Date”) to exercise such authority and perform such executive duties
as are commensurate with the authority being exercised and duties being
performed by the Executive immediately prior to the Change of Control Date.  If
after the Change of Control, Executive is requested, and, in his sole and
absolute discretion, consents to change his principal business location, the
Company will reimburse the Executive for his reasonable relocation expenses,
including, without limitation, moving expenses, temporary living and travel
expenses for a reasonable time while arranging to move his residence to the
changed location, closing costs, if any, associated with the sale of his
existing residence and the purchase of a replacement residence at the changed
location, plus an additional amount representing a gross-up of any state or
federal taxes payable by Executive as a result of any such reimbursement.  If
the Executive shall not consent to change his business location, the Executive
may continue to provide the services required of him hereunder from his then
residence and/or business address until the Change of Control Termination Date,
at which time this Agreement shall terminate, unless sooner terminated or
extended as set forth herein.
 
(b)      During the remaining term hereof after the Change of Control Date, the
Company (or subsidiary) will (i) continue to pay Executive a salary and benefits
at not less than the level applicable to Executive on the Change of Control
Date, (ii) pay Executive bonuses as set forth herein, and (iii) continue
employee benefit programs as to Executive at levels in effect on the Change of
Control Date.
 

 
 

--------------------------------------------------------------------------------

 



 
6.      Death.  In the event of the death of the Executive during the Term of
his employment hereunder, the Company shall pay to the personal representative
of the estate of the deceased Executive any unpaid Base Salary accrued through
the date of his death.  Except as provided above, the Company shall have no
further liability hereunder other than for reimbursement for reasonable business
expenses incurred prior to the date of the Executive’s death, subject, however
to the provisions of Section 3.1.
 
7.      Restrictive Covenants.
 
7.1      Nondisclosure.  During the Term and following termination of the
Executive’s employment with the Company, Executive shall not divulge,
communicate, use to the detriment of the Company or for the benefit of any other
person or persons, or misuse in any way, any Confidential Information (as
hereinafter defined) pertaining to the business of the Company.  Any
Confidential Information or data now or hereafter acquired by the Executive with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company’s financial condition, prospects,
technology, customers, suppliers, methods of doing business and promotion of the
Company’s products and services) deemed a valuable, special and unique asset of
the Company that is received by the Executive in confidence and as a
fiduciary.  For purposes of this Agreement “Confidential Information” means
information disclosed to the Executive or known by the Executive as a
consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof and not generally known or in the public domain, about the
Company or its business.  Notwithstanding the foregoing, nothing herein shall be
deemed to restrict the Executive from disclosing Confidential Information to the
extent required by law.
 
7.2      Books and Records.  All books, records, accounts and similar
repositories of Confidential Information of the Company, whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall be returned immediately to the
Company on termination of this Agreement.
 
7.3      Certain Activities.  The Executive shall not, while employed by the
Company and for a period of 12 months following the date of termination,
directly or indirectly, hire, offer to hire, entice away or in any other manner
persuade or attempt to persuade any officer, employee, agent, customer, lessor,
lessee, licensor, licensee or supplier of Employer or any of its subsidiaries to
discontinue or alter his or its relationship with Employer or any of its
subsidiaries.
 
7.4      Non-Competition.  The Executive shall not in any manner, directly or
indirectly, including through entities controlled by such Executive, while
employed by the Company and for a period of two (2) years following the
Executive’s resignation or fulfillment of the initial term of this agreement (i)
engage or participate in a business, or otherwise perform services for third
parties which are competitive with those performed by the Company, or (ii) own
or operate any business which engages or participates in the same or similar
business or businesses conducted by the Company which performs competitive
services.  Executive shall be deemed to be engaged in the Business or performing
competitive services if the Executive engages in such business or performs such
services directly or indirectly, whether for the
 

 
 

--------------------------------------------------------------------------------

 

Executive’s own account or for that of another person, firm or corporation, or
whether as a stockholder, principal, partner, member, agent, investor,
proprietor, director, officer, employee or consultant, except as an employee,
director or consultant of the Company; provided, however, that the Executive may
hold an investment of no more than 5% of the equity securities of any publicly
traded entity without violating this Agreement.
 
7.5      Property Rights; Assignment of Inventions.  With respect to
information, inventions and discoveries or any interest in any copyright and/or
other property right developed, made or conceived of by Executive, either alone
or with others, at any time during his employment by Employer and whether or not
within working hours, arising out of such employment or pertinent to any field
of business or research in which, during such employment, Employer is engaged or
(if such is known to or ascertainable by Executive) is considering engaging,
Executive hereby agrees:
 
(a)      that all such information, inventions and discoveries or any interest
in any copyright and/or other property right, whether or not patented or
patentable, shall be and remain the exclusive property of the Employer;
 
(b)      to disclose promptly to an authorized representative of Employer all
such information, inventions and discoveries or any copyright and/or other
property right and all information in Executive’s possession as to possible
applications and uses thereof;
 
(c)      not to file any patent application relating to any such invention or
discovery except with the prior written consent of an authorized officer of
Employer (other than Executive);
 
(d)      that Executive hereby waives and releases any and all rights Executive
may have in and to such information, inventions and discoveries, and hereby
assigns to Executive and/or its nominees all of Executive’s right, title and
interest in them, and all Executive’s right, title and interest in any patent,
patent application, copyright or other property right based thereon.  Executive
hereby irrevocably designates and appoints Employer and each of its duly
authorized officers and agents as his agent and attorney-in-fact to act for him
and on his behalf and in his stead to execute and file any document and to do
all other lawfully permitted acts to further the prosecution, issuance and
enforcement of any such patent, patent application, copyright or other property
right with the same force and effect as if executed and delivered by Executive;
and
 
(e)      at the request of Employer, and without expense to Executive, to
execute such documents and perform such other acts as Employer deems necessary
or appropriate, for Employer to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by Employer, and to assign to Employer
or its designee such inventions and any and all patent applications and patents
relating thereto.
 
7.6      Injunctive Relief.  The parties hereby acknowledge and agree that (a)
Employer will be irreparably injured in the event of a breach by Executive under
this Section 7; (b) monetary damages will not be an adequate remedy for any such
breach; (c) Employer will be entitled to injunctive relief, in addition to any
other remedy which it may have, in the event of any such breach; and (d) the
existence of any claims that Executive may have against Employer,
 

 
 

--------------------------------------------------------------------------------

 

whether under this Agreement or otherwise, will not be a defense to the
enforcement by Employer of any of its rights under this Section 7.
 
7.7      Non-Exclusivity and Survival.  The covenants of the Executive contained
in this Section 7 are in addition to, and not in lieu of, any obligations that
Executive may have with respect to the subject matter hereof, whether by
contractor by law, and such covenants and their enforceability shall survive any
termination of the Employment Term by either party and any investigation made
with respect to the breach thereof by Employer at any time.
 
8.      Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
9.      Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance herewith, and judgment upon the award rendered by the arbitrators may
be entered in any Court having jurisdiction thereof.  Venue of the arbitration
shall be in Las Vegas, NV.  Any controversy or claim shall be submitted to three
arbitrators selected from the panels of the arbitrators of the American
Arbitration Association.  The arbitrators, in addition to any award made, shall
have the discretion to award the prevailing party the costs of the proceedings,
together with reasonable attorneys’ fees, provided that absent such award, each
party shall bear the costs of its own counsel and presentation of evidence, and
each party shall share equally the cost of such arbitration proceeding.  Any
award made hereunder may be docketed in a court of competent jurisdiction in
Nevada, and all parties hereby consent to the personal jurisdiction of such
court for purposes of the enforcement of the arbitration award.
 
10.      Binding Effect.  Except as herein otherwise provided, this Agreement
shall inure to the benefit of and shall be binding upon the parties hereto,
their personal representatives, successors, heirs and assigns.  The Executive
may not assign his rights or benefits, or delegate any of his duties, hereunder
without the prior written consent of the Company.
 
11.      Further Assurances.  At any time, and from time to time, each party
will take such action as may be reasonably requested by the other party to carry
out the intent and purposes of this Agreement.
 
12.      Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.
 
13.      Amendment.  This Agreement may not be amended, supplemented or modified
in whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment, supplement or
modification is sought.
 
14.      Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Nevada, without giving
effect to the application of the principles pertaining to conflicts of laws.
 

 
 

--------------------------------------------------------------------------------

 



 
15.      Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.
 
16.      Construction.  The parties hereto and their respective legal counsel
participated in the preparation of this Agreement; therefore, this Agreement
shall be construed neither against nor in favor of any of the parties hereto,
but rather in accordance with the fair meaning thereof.
 
17.      Severability.  The invalidity, illegality or unenforceability of any
provision or provisions of this Agreement will not affect any other provision of
this Agreement, which will remain in full force and effect, nor will the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision.  In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
18.      No Third-Party Beneficiaries.  No person shall be deemed to possess any
third-party beneficiary right pursuant to this Agreement.  It is the intent of
the parties hereto that no direct benefit to any third party is intended or
implied by the execution of this Agreement.
 
19.      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original.
 
20.      Notice.  Any notice required or permitted to be delivered hereunder
shall be in writing and shall be deemed to have been delivered when hand
delivered, sent by facsimile with receipt confirmed or when deposited in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested, or by overnight courier, addressed to the parties at the
addresses first stated herein, or to such other address as either party hereto
shall from time to time designate to the other party by notice in writing as
provided herein.
 
IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
 
Flint Telecom Group, Inc.

 
By:  /s/ Vincent Browne
 
Vincent Browne,  CEO
 


 
/s/ Bernard A. Fried
 
Bernard A. Fried
 

 
 

--------------------------------------------------------------------------------

 
